|_¢

\DQ°"-JO\U'|¢|‘-‘~WN

1

D

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

UNITED STATES DlSTRICT COURT
CENTRAI. DISTRICT OF CALIFORN!A

 

 

 

CASE NUMBER:
Andy Kuljis
2:19-CV-00680-RGK-KS
Plaintiff
v.
April Be]lhouse, [)ave Matos, ORDER REMANDING CASE TO
STATE COURT
Defendant(s).

 

 

County of LOS Angeles for lack of subject matter jurisdiction, as set forth below.
“The right of removal is entirer a creature of statute and ‘a suit commenced in a state
court must remain there until cause is shown for its transfer under some act of Congress.”’

Syggenta Crog Prot., Inc. v. I'Ienson, 537 U.S. 28, 32 (2002) (quoting Great N. R,\[. Co. v.
Ajexander 246 U.S. 276, 280 (1918)). Genera]ly, where Congress has acted to create a right of

 

removal, those statutes are strictlyt construed against removal jurisdiction. _l__d_:; Nevada v. Bank of

Am. Co§p., 672 F.3d 661, 667 (9th Cir. 2012); Gaus v. Miles Inc. 980 F.Zd 564, 566 (9th Cir. 1992).

 

Unless otherwise expressly provided by Congress, a defendant may remove “any civil
action brought in a State court of which the district courts of the United States have original

jurisdiction.” 23 U.S.C. § 1441(a); Dennis v. Hart 724 P.3d 1249, 1252 (9th Cir. 2013). The

 

The Court sM sponte RI:`.MANDS this action to the California Superior Court for the
removing defendant bears the burden of establishing federal jurisdiction. Abrego Abrego v.

 

|| cv_ 136 wm oRoEn neMANmNG case To sure coURT Pas¢ 1 0f3

 

U'lrl¥i.»t\JI-»

\OOQ‘-.IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Dow Chem. Co. 443 F.3d 676, 682 (9th Cir. 2006); Gaus, 980 F.Zd at 566-67. “Under the plain

 

terms of § 144 l (a), in order properly to remove [an] action pursuant to that provision, [the
removing defendant] must demonstrate that original subject-matter jurisdiction lies in the federal
courts.” Symgenta Crop Prot., 537 U.S. at 33. Failure to do so requires that the case be remanded,
as “[s]ubject matter jurisdiction may not be waived, and . . . the district court must remand if it
lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n v. Homestead Ins. Co., 346 F.3d 1190,
1192 (9th Cir. 2003). “If at any time before final judgment it appears that the district court lacks
subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). It is “elementary
that the subject matter jurisdiction of the district court is not a waivable matter and may be raised
at anytime by one of the parties, by motion or in the responsive pleadings, or sua sponte by the

trial or reviewing court.” Emrich v. Touche Ross & Co. 846 F.2d 1190, 1194 n.2 (9th Cir. 1988).

 

From a review of the Notice of Removal and the state court records provided, it is evident

that the Court lacks subject matter jurisdiction over the instant case, for the following reasons.
N No basis for federal question jurisdiction has been identified:

m The Complaint does not include any claim “arising under the Constitution, laws,
or treaties of the United States.” 28 U.S.C. § 1331.

§ Removing defendant(s) asserts that the affirmative defenses at issue give rise to
federal question jurisdiction, but “the existence of federal jurisdiction depends
solely on the plaintiffs claims for relief and not on anticipated defenses to those
claims.” ARCO Envt]. Rem,_e_c_i_i_ation, L.L.C. v. DeDt. of Health and Envtl. OuM
213 F.3d 1108, 1113 (9th Cir. 2000). An “affirmative defense based on federal law”
does not “render[] an action brought in state court removable.” Berg v. Leason, 32
I~`.3d 422, 426 (9th Cir. 1994). A “case may not be removed to federal court on the
basis of a federal defense . . . even if the defense is anticipated in the plaintiffs
complaint, and even if both parties admit that the defense is the only question truly
at issue in the case." Franchise Tax Bd. v. Constr. Laborers Vacation Tr. 463 U.S.
1, 14 (1983).

 

l:| Removing defendant(s) has not alleged facts sufficient to showr that the
requirements for removal under 28 U.S.C. § 1443 are satisfied Section 1443(1)
provides for the removal of a civil action filed "[a]gairlst any person who is denied
or cannot enforce in the courts of such State a right under any law providing for
the equal civil rights of citizens of the United States . . . ." Even assuming that the
removing defendant(s) has asserted rights provided "by explicit statutory

 

cv_1as (3:16) ounce REMANolNG CAsl-: 'ro stars CoURT Pas¢ 2 Of?»

 

\D®\lO\U'l»Ab/)N'-‘

NNNNNNNNN)-»-d\-¢r-lo_»-¢»-l)-\»-»»-
®\IO\UT\AWN’-Q\SG\IO\U\AWNI-‘O

enactment protecting equal racial civil rights," Patel v. Del Taco Inc. 446 F.3d 996,
999 (9th Cir. 2006) (citation omitted), defendant(s) has not identified any "state

" statute or a constitutional provision that purports to command the state courts to
ignore the federal rights" or pointed "to anything that suggests that the state court

would not enforce [defendant's] civil rights in the state court proceedings.“ I_d.

(citation omitted); see also Bogart v. California, 355 F.Zd 377, 381-82 (9th Cir.

1966) (holding that conclusionary statements lacking any factual basis cannot

support removal under § 1443(1)). Nor does § 1443(2) provide any basis for

removal, as it "confers a privilege of removal only upon federal officers or agents

l and those authorized to act with or for them in affirmatively executing duties

 

 

 

 

under any federal law providing for equal civil rights" and on state officers who
refuse to enforce discriminatory state laws. City of Greenwood v. Peaco$ 384
U.S. 808, 824 & 824 n.22 (1966).

M The underlying action is an unlawful detainer proceeding, arising under and
governed by the laws of the State of Califomia.

m Removing defendant(s) claims that 28 U.S.C. § 1334 confers jurisdiction on this
Court, but the underlying action does not arise under Title ll of the United States
Code.

q § Diversity jurisdiction is lacking, and/or this case is not removable on that basis:
§ Every defendant is not alleged to be diverse from every plaintiff 28 U.S.C. §
1332(3).

defendant(s) has not plausibly alleged that the amount in controversy requirement

has been met. I_d.; see Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct.
547, 554 (2014). v

|| l:l The Complaint does not allege damages in excess of $75,000, and removing

g The underlying unlawful detainer action is a limited civil action that does not
exceed $25,000.

g Removing defendant(s) is a citizen of Califomia. 28 U.S.C. § 1441(b)(2).
El owen

 

 

 

 

|| IT IS THEREFORE ORDERED that this matter be, and hereby is, REMANDED to the Superior
Court of Califomia listed above, for lack of subject matter jurisdiction

IT IS SO ORDERED.

Date; February 5, 2019 gsa way

United States District ]udge

 

 

 

 

 

CV' 135 (3/16) ORDER REMANDING CASE TO S`l`ATE COURT P=g¢ 3 0f3

 

